PER CURIAM.
The Ground Water Management Subdis-trict of the Central Colorado Water Conservancy District filed an application for approval of a plan for augmentation for approximately 1,000 wells in the South Platte River basin, in Water Division No. 1, on December 23, 2002. The plan for augmentation proposed to allow out-of-priority well pumping by replacing the resulting out-of-priority depletions. Approximately 50 entities and individuals, including the state engineer, filed statements of opposition to the application.
On June 3, 2005, the water court entered a decree approving the plan for augmentation, which provides, in pertinent part: “Pursuant to § 37-92-305(8), C.R.S., the State Engineer shall curtail all out-of-priority diversions, the depletions from which are not so replaced as to prevent injury to vested water rights.” The Harmony Ditch Company and various other opposers appealed directly to this court, assigning error to the decree’s description of the state engineer’s duty of curtailment in the language of the statute itself. Harmony contends that section 37-92-305(8) compels such decrees to “require that the state engineer curtail all out-of-priority diversions, the depletions from which are not so replaced as to prevent injury to vested water rights,” and that this mandate remains unfulfilled unless the statutory language is construed to mean, and the decree also specifies, that the state engineer is authorized to curtail out-of-priority diversions only when the augmentation plan is not being operated in compliance with the other terms and conditions of the decree.
The mandate of section 37-92-305(8)—that decrees approving plans for augmentation impose a duty of curtailment, under certain circumstances, on the state engineer—is entirely a creature of statute, and the statute itself specifies what the decree must demand of the state engineer. By imposing a duty of curtailment on the state engineer in terms of the precise formula required by statute, the water court has complied with the mandate *902of the statute. Should a party suffer injury as a result of the state engineer’s attempt to comply with his obligation, avenues exist to challenge the scope of his authority, as intended by the legislature and decreed by the water court, in the context of the particular circumstances.
The judgment of the water court is there fore affirmed.
Justice EID does not participate.